Citation Nr: 1341857	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  05-04 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to disability compensation, pursuant to 38 U.S.C.A. § 1151, for a left above-the-knee amputation, performed in March 1998 as a result of Department of Veterans Affairs treatment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel





INTRODUCTION

The Veteran served on active duty from March 1960 to March 1963.  

This appeal arises from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  


FINDING OF FACT

Infection of femoral-popliteal graft and subsequent left above the knee amputation was not proximately due to or the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing reasonable care from March 1996 and March 1998 and was not proximately due to an event not reasonably foreseeable.  


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for a left above the knee amputation have not been met.  38 U.S.C.A. §§ 1151, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.361 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2002 Supp. 2013); 38 C.F.R. § 3.159 (2013).  In this case, the Agency of Original Jurisdiction (AOJ) provided the required notice in letters sent to the Veteran in January 2004 and March 2006.  The January 2004 letter provided all required notice other than notice as to how disability ratings and effective dates are assigned if the benefit is awarded.  That additional notice was provided in the March 2006 letter.  As the Board here denies the appeal, the fact that the letter sent in March 2006 was after the initial denial of his claim by the AOJ has not resulted in prejudice to the Veteran because no disability rating or effective date will be assigned.  

All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Relevant VA and private treatment records are associated with the claims file and there is no indication that there are any outstanding relevant treatment records.  VA obtained relevant expert opinions in February 2007, February 2011, July 2012, and June 2013.  The obtained expert opinions include an accurate history of the relevant events of this case, the physicians sufficiently described the Veteran's disability, and the opinions are supported by adequate rationale.  The Board thus finds that there is sufficient expert evidence of record to decide this appeal.  No further notice or assistance is required for a fair adjudication of the Veteran's claim.

In March 2008 and July 2011 the Board remanded this issue to the AOJ.  The Board directed the AOJ to request that the Veteran identify any outstanding relevant records, obtain additional VA treatment records, and then readjudicate the claim.  As further detailed in the Merits section of the instant document, there has been compliance with those directives.  

In his January 2005 VA Form 9 substantive appeal, the Veteran requested a hearing before a member of the Board.  In December 2005 he withdrew his request for a hearing and VA therefore has no duty to provide an opportunity for a hearing in this case.  See 38 C.F.R. § 20.704(e) (2013).  


II.  Merits

The Veteran contends that he underwent a left above the knee amputation in 1998 because of fault on the part of VA in providing medical and surgical treatment.  

In his November 2003 claim, he stated that he underwent femeral-popliteal bypass of both legs at the VA Medical Center in Temple in 1996, and in 1998 he developed an infection in his left leg, was hospitalized by VA to treat the infection, the infection worsened, and he eventually had his left leg amputated.  In his August 2004 notice of disagreement, the Veteran stated that his amputation was due to negligence on the part of VA.  He reported that he had an infection in his left leg in January 1998 and that "VA administered the wrong antibiotic or not enough."  He stated that "a doctor told my two sisters that I was given an experimental drug and I had a reaction to it.  No one at the VA seems to know where this doctor is."  

In his January 2005, VA Form 9 substantive appeal, the Veteran stated his opinion that he was given an experimental drug during two months when hospitalized at VA and stated as follows:  "I know the experimental drug is what caused my left leg above the knee amputation.  Whether it was too much of the wrong medication or not enough of the right one."  He also stated that he was allergic to sulfa drugs, that this was in his VA records, and that he was given drugs with sulfa at a VA treatment facility.  

In March 2005, VA received two statements from individuals identifying themselves as the Veteran's siblings.  They stated that a VA doctor had informed them that the Veteran was given a new type of drug that did not agree with him and that his kidneys were shutting down.  

In general, VA compensation benefits are awarded for disability due to injury or disease incurred during or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2002).  Section 1151 of Chapter 38 of the United States Code provides that compensation for a qualifying additional disability shall be awarded in the same manner as if such disability were service connected.  A disability is a qualifying additional disability if it was not the result of the Veteran's willful misconduct and was caused by hospital care, medical or surgical treatment, or examination furnished by VA, and was proximately caused by (i) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA or (ii) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2013).

To determine whether a veteran has an additional disability, his condition immediately before the beginning of the VA hospital care, medical or surgical treatment, or examination upon which the claim is based is compared to his condition after such care, treatment, or examination has stopped.  38 C.F.R. § 3.361(b) (2013). 

As these provisions require a showing of actual causation, merely showing that a Veteran received VA care, treatment, or examination and that the Veteran has an additional disability is insufficient. 38 C.F.R. § 3.361(c)(1) (2013).  It further is noted that hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2) (2013).

January 1996 VA treatment records document that the Veteran was status post right femero-popliteal bypass.  On April 24, 1996, the Veteran underwent a left femero-popliteal bypass in treatment of a blocked left thigh artery.  Preoperative orders document that he was admitted to surgery with a noted allergy to Tolectin.  Drugs administered are listed as Ancef 2g, IVPB on call to OR as prophylaxis and it was listed that he had no allergy to penicillin.  A discharge summary documents that informed consent was obtained for left femero-popliteal artery bypass which was performed on April 24, 1996.  A doctor's order from April 24, 1996, documents that Ancef was ordered as a prophylaxis.  Notes from April 27 - 28, 1996 document treatment with Ancef and that he was started on Timentin then Cloxicillen.  

The report of the April 24, 1996, surgery documents that his left femoral region and left lower extremity were prepped with Betadine solution and draped in the usual sterile fashion, including placement of Ioban.  Following graft placement and after adequate hemostatis was observed, the sites were irrigated with antibiotic solution.  The surgeon documented that the procedure was "without complications" and "tolerated by the patient quiet well."  

Treatment notes from that admission document that he developed a localized cellulitis of the left leg which was treated with Ancef with good response.  He was ambulatory and capable of all activities of daily living at the time of discharge on April 30, 1996, with a plan for follow-up in vascular clinic in four weeks.  

May 1996 VA treatment notes document that he had some edema, medications included claxocillin, and the wounds did not appear infected.  He complained of left leg pain in August 1996 and he was admitted with a diagnosis of left groin abscess.  Allergy to Tolectin was noted.  He was treated with Cefotan, the left groin wound was repacked and he underwent surgical excision of the infected left femoro - popliteal graft in September 1996 and antibiotic treatment was continued.  By the end of September 1996, he was diagnosed as status post excision of left femoro- popliteal bypass, his condition was stable and he was discharged.  

As of February 1997 treatment records describe his left leg wound as requiring debridement due to an area of yellow material but that the wound was otherwise healed.  He was treated with Keflex.  Also associated with the claims file is an April 1997 VA treatment note titled "Allergy/Adverse Reaction" that lists Sulfur (sic) (AV/Historical) Upset Stomach, and Tolectin (AV/Historical) Rash.  The note is signed by an outpatient pharmacist.  By December 1997, the Veteran's wound was described as "granulating well" with no nonviable tissue.  

VA treatment records document that he was found to have a swollen left leg and three open ulcers of the left leg in January 1998.  He was admitted to the Temple Texas VA facility in January 1998, diagnosed with chronic leg ulcer which showed Methicillin-resistant Staphylococcus aureus (MSRA), pseudomonas, sensitive to Timentin/Gentamicin.  During that admission, he was found to have acute renal failure secondary to Gentamicin toxicity and recommended to transfer to the VA hospital in Dallas for probable amputation and dialysis.  He was discharged to the Dallas VA facility in March 1998.  

A discharge summary of hospitalization from March 24, 1998, to April 13, 1998 documents that surgeons evaluated him as having left leg gangrene.  He had a left knee amputation on March 25, 1998, and a formal left above the knee amputation on April 3, 1998.  

Another discharge summary, for the period from April 1998 to September 1998, includes a history that repeats the above and explains that during the acute renal failure episode his creatinine rose but eventually decreased.  The discharge summary states that he was stable at the time of discharge with planned follow-up in several VA clinics.  

Clearly the Veteran had additional disability actually caused by VA treatment for his left leg from March 1996 through 1998 as his treatment included an above the knee amputation of the left leg.  The question in this case is whether such additional disability was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA or by an event not reasonably foreseeable.  The Board finds that the proximate cause element has not been met.  

Of record are letters from "S.A.K.", M.D. who reported that he saw the Veteran in June 2002 for vascular consultation.  This physician reported the Veteran's condition at that time and a brief history and recommendations for treatment.  Treatment notes from Dr. "P.W." and from the White Hospital and Santa Fe Clinic are also associated with the claims file.  Finally, private treatment records dated in January 2001 document only the history of the Veteran's right leg pressures and history of his left amputation.  None of the private records, or for that matter VA records, show that the Veteran's disability was due to or the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA or an event not reasonably foreseeable.  

In February 2007, a VA physician reviewed the Veteran's claims file and provided an expert opinion relevant to the issue of whether the Veteran's additional disability was due to fault on the part of VA.  The physician opined that the Veteran was treated appropriately with an antibiotic following an infection that occurred after his initial surgery of the left leg.  He stated that infections following surgery occur in a certain percentage of all surgeries, that he did not see evidence that the "infection he developed was negligent," and that the Veteran simply did not respond to the treatment.  In an addendum provided in August 2009, the physician stated that the complications that the Veteran developed were an ordinary risk of the treatment provided such that infections sometimes do not improve despite antibiotics.  He stated that the additional disability suffered did not result from an event not reasonably foreseeable.  

Determining that the February 2007 opinion did not confront the issue of whether the amputation resulted from fault on the part of VA with respect to the April 1996 and VA treatment subsequent thereto, the Board referred the case for an independent medical expert opinion in July 2010.  It requested that a specialist in vascular surgery review the claims file and provide an opinion that addressed whether the left knee amputation resulted from negligence, carelessness, lack of proper skill, or error in judgment, or similar instance of fault on the part of VA in April 1996 and additional care administered by VA to the graft site prior to the amputation in April 1998.  

In a February 2011 opinion, "D.W.", M.D., a physician, identified as a Professor and Chairman of a Department of Surgery, provided the requested opinion.  Dr. D.W. explained the relevant history of the case and explained that the key element of the procedure would be the appropriateness and timeliness of the antibiotics given to cover prophylactally the placement to the femoro- popliteal bypass graft.  He explained that the Veteran subsequently developed infection of the graft and was started on antibiotics.  He explained that at some point the Veteran reported that he had been given Bactrim despite the fact that he had recorded Sulfa as an allergy.  Dr. D.W. also stated that in a note dated April 2, 1997, a pharmacist had indicated that the Veterans adverse reaction to Sulfa was noted to be an upset stomach, and the physician explained that this was therefore not a true allergy.

This physician related that following removal of the graft, the Veteran developed gangrene of the lower extremity that resulted in an eventual above the knee amputation.  He explained that this was done in at least two stages and after the first, was associated with significant renal failure, noting a creatinine greater than seven.  He stated that this was likely due to antibiotic toxicity but the renal function improved over the month following cessation of the antibiotics and the level thereafter returned to normal.  

Dr. D.W. explained that as far as the management of the infected graft was concerned he saw no evidence of, lack of proper skill, or error in judgment.  He stated that the initial unsuccessful antibiotic treatment, the subsequent need for removal of the graft, and the eventual amputation is the almost universal outcome for infection in a prosthetic graft in an ischemic limb.  

Dr. D.W. went on to explain that he was unable to find in the record the April 1996 graft placement record to determine if appropriate antibiotics were used at that time.  He stated that if they were, his conclusion would be that there was no, carelessness, lack of proper skill or error in judgment that resulted in the eventuality for the Veteran.  He also stated that, if on the other hand, no antibiotics were used in the peri-operative period for the placement of his prosthetic graft, such would constitute a violation of the normal standard of care.  

In July 2011, the Board remanded the matter to the AOJ for the AOJ to ask the Veteran to identify all medical care providers who provided relevant treated him from January 1996 to August 1996 and to then attempt to obtain any identified records.  It also directed the AOJ to request relevant VA treatment records from the Temple VA Medical Center (VAMC) and then readjudicate the claim.  

Following that remand, the AOJ sent a letter to the Veteran asking him to identify any relevant treatment records.  The Veteran did not identify any outstanding records.  Added to the record following that remand were the treatment records surrounding the 1996 popliteal femoral treatment records described above, to include the records that specified treatment with Ancef as a prophylaxis.  Here the Board notes that those records describing the treatment with surrounding the 1996 left femoral-popliteal graft were obtained and added to the claims file.  

After those records were added to the claims file, the AOJ obtained an expert medical opinion from "J.W.M.," M.D. in July 2012.  Dr. J.W.M. provided an extensive opinion including an accurate history consistent with the evidence in the claims file.  Dr. J.W.M. explained that the diagnosis prior to the left graft included atherosclerotic vessel disease with occluded left superficial femoral artery.  Dr. J.W.M. explained that informed consent was obtained for the April 1996 surgery, he was treated with Ancef following the development of localized cellulitis and then provided a history of the care after that date, including that informed consent was obtained for additional procedures and documenting the treatment with antibiotics.  

Dr. J.W.M. opined that the amputation performed in March 1998 was not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of  fault on the part of VA and was an event reasonably foreseeable from the Veteran's left femoral-popliteal bypass surgery on April 24, 1996 and subsequent treatment for the complication of removal of the failed bypass graft and ultimate development of gangrenous change in the left lower extremity leading to formal above the knee amputation on April 3, 1998.  Dr. J.W.M. agreed with Dr. D.W. that the outcome in this case is the almost universal outcome in such cases.  

After the AOJ readjudicated the claim, the matter was returned to the Board.  In April 2013 the Board requested that Dr. D.W., the physician who provided the opinion in February 2011, again review the claims file, which now contained the records surrounding the April 1996 surgery and the records including and after the 1998 amputation.  The Board requested that the physician provide an opinion as to whether the Veteran's amputation resulted from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA with respect to the left femoral-popliteal graft performed by VA in April 1996 and additional care administered by VA to the graft site prior to the amputation in April 1998.  

In a June 2013, letter, Dr. D.W. provided the following opinion:  

A [ ] male with hypertension, peripheral vascular disease and diabetes who underwent a femor-popliteal bypass graft on the left in 1996, when I previously reviewed the chart, I was unable to find record of the peri-operative use of antibiotics.  The records which have been subsequently given to me show that he had standard prep done with Betadine done at the groin site which subsequently became infected.  In addition to that, the wound area was covered with ioban dressing.  He received Ancef, 2 gms, on call to the operating room and on the antibiotics sheet it was noted that his is given for prophylaxis.  These additional findings confirm that he was treated within the standard of care and my conclusion is there is not evidence of negligence.   

The Board finds that the most probative evidence of record as to whether the Veteran's additional disability was proximately due to or the result of fault on the part of VA, or to an event not reasonably foreseeable, is the expert opinion evidence just described; particularly opinions provided in February 2011 and June 2013.  The opinions were rendered based on sufficient facts and data and reliable application of reliable medical principles to those facts and data.  Most importantly, the opinions are well reasoned.  The Board finds that the sequence of events from the February 2011 opinion in which Dr. D.W. explained how his opinion would turn depending on what was shown as far as antibiotic treatment at the time of the April 1996 surgery, the then adding of the April 1996 records to the claims file, and the following June 2013 opinion, enhance the probative value of the opinions because it tends to reveal that the physician provided an unbiased opinion based on medical principles.  Additionally, all experts agree that the events that occurred were reasonably foreseeable.  Finally, Dr. D.W. explained that the Veteran did not have a true drug allergy.  This is evidence against a finding that an allergic reaction caused the Veteran's additional disability.  The physicians all agreed that the treatment throughout the relevant time period was appropriate.  This is evidence contrary to the Veteran's assertion that his additional disability was caused by the choice of medication or the dosage of medication used to treat the infection.  All expert evidence of record is against a finding that the additional disability caused by VA treatment was proximately due to or the result of fault on the part of VA or an event not reasonably foreseeable.  

The Board has considered the opinions of the Veteran and the statements of the Veteran's siblings.  The sibling's statements are afforded only the most minimal of probative value as to whether VA's treatment proximately caused the Veteran's additional disability.  First, the statements regarding an experimental drug administration stand alone in this regard and the experts' opinions tend to show that the drugs used to treat the Veteran were appropriate.  Furthermore, the renal failure is shown by the expert opinions and the treatment records to be an acute condition that resolved.  

As to the Veteran's opinion that his additional disability was caused by administration of an incorrect antibiotic or not enough of a correct antibiotic, the Board finds his opinion to not be competent evidence as to such an assertion.  Neither, the Veteran nor, for that matter, his siblings, have demonstrated that they have medical expertise.  They are therefore laypersons.  As to non-expert or lay opinions with regard to diagnoses or the cause of a disability, whether such opinions are competent evidence depends on the question at issue and the particular facts of the case.  

Although it is error to categorically reject a non-expert nexus opinion, not all questions of causation are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide such opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  

In that earlier decision, the Federal Circuit stated as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. 

Also of note is that the U.S. Court of Appeals for Veterans Claims has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether an opinion as to proximate cause could be rendered based on personal observation are factors in determining whether a non-expert opinion is competent evidence.  

Whether the proper antibiotic or the proper dosage was administered to the Veteran are complex questions not answerable by application of knowledge within the realm of a layperson and not answerable by observation alone.  Hence, the lay opinions are not competent evidence.  

In summary, the preponderance of evidence shows that the Veteran's additional disability following VA treatment was not due to or the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing reasonable care and was not due to an event not reasonably foreseeable.  Therefore, his appeal must be denied.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to disability compensation, pursuant to 38 U.S.C.A. § 1151, for a left above-the-knee amputation, performed in March 1998 as a result of Department of Veterans Affairs treatment, is denied.  


____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


